      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RICHARD ROEGNER,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
THE KROGER CO.,                                      )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, RICHARD ROEGNER, by and through the undersigned counsel, and

files this, his Complaint against Defendant, THE KROGER CO., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, RICHARD ROEGNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 2 of 16




       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, THE KROGER CO. (hereinafter “THE KROGER CO.”), is an Ohio

company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, THE KROGER CO., may be properly served with process for service

via its Registered Agent, to wit: c/o Corporation Service Company, d/b/a CSC-Lawyers Inco.,

211 E. 7th Street, Suite 620, Austin, TX 78701.

                                  FACTUAL ALLEGATIONS

       9.      On or about July 24, 2021, Plaintiff was a customer at “Viva Jalisco” a business

located at 13141 Veterans Memorial, Houston, TX 77014, referenced herein as “Viva Jalisco”.

Attached is a receipt documenting Plaintiff’s purchase at Viva Jalisco. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property while at Viva Jalisco. See

Exhibit 2.

       10.     Defendant, THE KROGER CO., is the owner or co-owner of the real property and

improvements that Viva Jalisco is situated upon and that is the subject of this action, referenced

herein as the “Property.”



                                                  2
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 3 of 16




       11.     Plaintiff lives 4 miles from the Property.

       12.     Given the very close vicinity of the Property to Plaintiff’s residence, Plaintiff is

routinely driving by the Property.

       13.     Plaintiff’s access to the business(es) located 13141 Veterans Memorial, Houston,

TX      77014, Harris      County Property Appraiser’s property identification numbers:

0421230000059 and 0421230000060 (“the Property”), and/or full and equal enjoyment of the

goods, services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant, THE KROGER CO., is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Property, including

those set forth in this Complaint.

       14.     Defendant, THE KROGER CO., as property owner, is responsible for complying

with the ADA for both the exterior portions and interior portions of the Property. Even if there is

a lease between Defendant, THE KROGER CO. and the tenant allocating responsibilities for

ADA compliance within the unit the tenant operates, that lease is only between the property

owner and the tenant and does not abrogate the Defendant’s independent requirement to comply

with the ADA for the entire Property it owns, including the interior portions of the Property

which are public accommodations. See 28 CFR § 36.201(b).

       15.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.



                                                 3
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 4 of 16




          16.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          17.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

          18.   Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

          19.   Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as



                                                  4
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 5 of 16




recognized by Congress and is historically viewed by Federal Courts as an injury in fact.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                 5
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 6 of 16




       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       29.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                 6
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 7 of 16




access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        30.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        31.     Defendant, THE KROGER CO., has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        32.     Defendant, THE KROGER CO., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, THE KROGER CO., is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        33.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and



                                                 7
      Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 8 of 16




equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Nearest the Dollar Store, the accessible parking spaces and associated access aisle

               have a running slope in excess of 1:48 in violation of Section 502.4 of the 2010

               ADAAG standards and are not level. This barrier to access would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property as Plaintiff’s wheelchair may roll down the slope while entering or

               exiting the vehicle.

       (ii)    Nearest the Dollar Store, the access aisle to the accessible parking space is not

               level due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This barrier to access would make

               it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

               at the Property as the lift from the van may rest upon the ramp and create an

               unlevel surface.

       (iii)   Nearest the Dollar Store, the accessible curb ramp is improperly protruding into

               the access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This barrier to access would make it dangerous and

               difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

               the lift from the van may rest upon the ramp and create an unlevel surface.

       (iv)    Nearest the Dollar Store, there is a vertical rise at the base of the accessible ramp

               that is approximately 1/2 of an inch, in violation of Sections 303.2 and 405.4 of

               the 2010 ADAAG standards. This barrier to access would make it dangerous and



                                                 8
Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 9 of 16




          difficult for Plaintiff to access public features of the Property when using this

          accessible ramp as vertical rises on ramps are particularly dangerous as the

          surface of the ramp is already at a significant slope which increases the likelihood

          of the wheelchair to tip over due to the vertical rise.

 (v)      Nearest the Dollar Store, the accessible ramp side flares have a slope in excess of

          1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This violation

          would make it dangerous and difficult for Plaintiff to access the units of the

          Property because steep slopes on ramp side flares could cause the wheelchair to

          tip over and injure Plaintiff.

 (vi)     Nearest the Dollar Store, due to a gap in the pavement running the length of the

          accessible ramp revealing an opening of about 1 inch which would potentially

          cause the wheel of Plaintiff’s wheelchair to get stuck in the gap and increasing the

          potential for Plaintiff’s wheelchair to tip over in violation of section 302.3 and

          405.4 of the 2010 ADAAG Standards.



 (vii)    For the entire western face of the building where the Dollar Store is, the walking

          surfaces of the accessible route have a cross slope in excess of 1:48, in violation

          of Section 403.3 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access the units of the Property.

 (viii)   For all of the accessible entrances for the building where the Dollar Store is

          located, there is a doorway threshold with a vertical rise in excess of ½ (one half)

          inch and does not contain a bevel with a maximum slope of 1:2 in violation of

          Section 404.2.5 of the 2010 ADAAG standards. This barrier to access would



                                             9
Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 10 of 16




        make it dangerous and difficult for Plaintiff to access the interior of the Property

        at this location as the vertical rise at the door threshold could potentially cause

        Plaintiff to tip over when attempting to enter. Moreover, this barrier to access is

        made more difficult by the fact that it is in the doorway and Plaintiff would be

        required to hold the door open with one hand while attempt to the “push” the

        wheel of the wheelchair over the vertical rise.

 (ix)   In front of Viva Jalisco, the ground surfaces of the accessible space have vertical

        rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

        have broken or unstable surfaces or otherwise fail to comply with Sections 502.4,

        302 and 303 of the 2010 ADAAG standards. This violation would make it

        dangerous and difficult for Plaintiff to access the units of the Property.

 (x)    In front of Viva Jalisco, the ground surfaces of the access aisle have vertical rises

        in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

        broken or unstable surfaces or otherwise fail to comply with Sections 502.4, 302

        and 303 of the 2010 ADAAG standards. This violation would make it dangerous

        and difficult for Plaintiff to access the units of the Property.

 (xi)   On the west side of Viva Jalisco, the access aisle to the accessible parking space is

        not level due to the presence of an accessible ramp in the access aisle in violation

        of Section 502.4 of the 2010 ADAAG standards. This barrier to access would

        make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

        parked at the Property as the lift from the van may rest upon the ramp and create

        an unlevel surface.




                                          10
Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 11 of 16




 (xii)    On the west side of Viva Jalisco, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This barrier to access would make

          it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

          at the Property as the lift from the van may rest upon the ramp and create an

          unlevel surface.

 (xiii)   At Unit 13139, there is a doorway threshold with a vertical rise in excess of ½

          (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

          violation of Section 404.2.5 of the 2010 ADAAG standards. This barrier to

          access would make it dangerous and difficult for Plaintiff to access the interior of

          the Property at this location as the vertical rise at the door threshold could

          potentially cause Plaintiff to tip over when attempting to enter. Moreover, this

          barrier to access is made more difficult by the fact that it is in the doorway and

          Plaintiff would be required to hold the door open with one hand while attempt to

          the “push” the wheel of the wheelchair over the vertical rise.

 (xiv)    In front of Kroger, specifically nearest the walk-up window to the pharmacy, the

          two accessible parking spaces are missing identification signs in violation of

          Section 502.6 of the 2010 ADAAG standards. This violation would make it

          difficult for Plaintiff to locate an accessible parking space.

 (xv)     There is a policy of placing parking stops in the access aisles at the Property.

          Specifically, there is a parking stop located in the access aisle of the accessible

          parking space nearest Kroger’s walk-up pharmacy window which improperly

          encourages parking in the access aisle in violation of Section 502.3.3 of the 2010



                                            11
Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 12 of 16




         ADAAG standards. This barrier to access would make it difficult for Plaintiff to

         leave a vehicle when parked in this accessible parking space as it increases the

         likelihood another vehicle will be parked in the access aisle which would not

         leave enough room for Plaintiff to exit their vehicle.

 (xvi)   In front of Kroger, specifically nearest the walk-up window to the pharmacy, one

         or more accessible parking spaces is not located on the shortest distance to the

         accessible route leading to the accessible entrances in violation of Section 208.3.1

         of the 2010 ADAAG Standards. This barrier to access would make it difficult and

         dangerous for Plaintiff to access the units of the Property from these accessible

         parking spaces as the far location increases the likelihood of traversing into the

         vehicular way and getting struck by a vehicle or encountering a barrier to access

         which stops Plaintiff from accessing the public accommodations offered at the

         Property.

 (xvii) In between the Kroger pharmacy walk-up window and the entrance to Kroger, the

         clear width of the accessible route decreases to less than 36 inches, in violation of

         Section 403.5.1 of the 2010 ADAAG standards. This barrier to access would

         make it difficult for Plaintiff to access the rest of the units of the Property as

         Plaintiff’s wheelchair would not be able to get past this barrier.

 (xviii) Due to the barrier to access identified in (xv), the Property lacks a single

         accessible route connecting accessible facilities, accessible elements and/or

         accessible spaces of the Property in violation of Section 206.2.2 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to access

         all the public features of the Property if parked in one accessible parking space.



                                          12
     Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 13 of 16




       (xix)   Near Kroger, the accessible parking space is missing an identification sign in

               violation of Section 502.6 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to locate an accessible parking space.

       (xx)    Near Kroger, the ground surfaces of the accessible space have vertical rises in

               excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

               broken or unstable surfaces or otherwise fail to comply with Sections 502.4, 302

               and 303 of the 2010 ADAAG standards. This violation would make it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (xxi)   Due to an inadequate policy of parking lot maintenance or a lack thereof, there are

               multiple accessible parking spaces that are not adequately marked so as to

               adequately gauge the width of accessible parking spaces and the presence of an

               access aisle and is therefore in violation of Section 502.1 of the 2010 ADAAG

               standards. This violation would make it difficult for Plaintiff to locate an

               accessible parking space and may cause other vehicles to unknowingly park in the

               accessible parking space decreasing the available width to Plaintiff.

       (xxii) Due to the barriers to access identified in (viii) and (xiii), not all entrance doors

               and doorways comply with Section 404 of the 2010 ADAAG standards, this is a

               violation of Section 206.4 of the 2010 ADAAG standards. This violation would

               make it dangerous and difficult for Plaintiff to access the interior of the Property.

       (xxiii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       34.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.



                                                 13
     Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 14 of 16




       35.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       36.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       37.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       39.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, THE

KROGER CO., has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $3,628,677.00.

       40.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       41.       Upon information and good faith belief, the Property has been altered since 2010.

       42.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                 14
     Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 15 of 16




reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

THE KROGER CO., is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, THE KROGER CO.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, THE KROGER CO., pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, THE

KROGER CO., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, THE KROGER CO., in violation of the ADA and

               ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, THE KROGER

               CO., from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, THE KROGER CO. to (i)

               remove the physical barriers to access and (ii) alter the Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and

       (e)     That the Court grant such further relief as deemed just and equitable in light of the



                                                 15
Case 4:21-cv-02752 Document 1 Filed on 08/23/21 in TXSD Page 16 of 16




       circumstances.

                               Dated: August 23, 2021

                               Respectfully submitted,

                               /s/ Douglas S. Schapiro
                               Douglas S. Schapiro, Esq.
                               Southern District of Texas ID No. 3182479
                               The Schapiro Law Group, P.L
                               7301-A W. Palmetto Park Rd., #100A
                               Boca Raton, FL 33433
                               Tel: (561) 807-7388
                               Email: schapiro@schapirolawgroup.com




                                 16
